Lowe, Ch. J.
1. Corporation municipal: taxation of agricultural lands: cases followed. The essential point made in the court’s instructions, and which controlled the verdict of the j’u7> was> tliat as tho phiintiff’s lands were embraced in the original limits fixed by law incorporating the town of Lyons, they w()1,e faxap]e por municipal purposes, regardless of the use made of them as farming lands. This charge was made prior to the settlement of tlie same principle involved in the case of Buell v. Ball (20 Iowa, 282).
Upon the authority of that case, we must reverse the decision and remand the cause to be tried agreeably to the rules which we have laid down in similar cases, namely: the above cited case; Langworthy v. City of Dubuque, 16 Iowa, 272; Fulton v. City of Davenport, 17 Id., 404; and other cases.
Reversed.